NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-MAY-2020
                                            10:13 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
           VASILIY TRUBACHEV, Defendant-Appellee, and
       ULADZIMIR REDZKO, Real Party in Interest-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CPC-XX-XXXXXXX)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On November 21, 2019, self-represented Real Party
in Interest-Appellant Uladzimir Redzko (Redzko) filed the notice
of appeal;
            (2) On January 13, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before January 23, 2020, and February 24, 2020,
respectively;
            (3) Redzko did not file either document or request an
extension of time;
            (4) On March 10, 2020, the appellate clerk notified
Redzko that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on March 20, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.1(e) and 30, and Redzko could
request relief from default by motion; and
          (5) Redzko took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, May 20, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2